
	
		I
		112th CONGRESS
		2d Session
		H. R. 6249
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Ways and Means and
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a Water Protection and Reinvestment Fund to
		  support investments in clean water infrastructure, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Water Protection and
			 Reinvestment Act of 2012.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—Revenue
					Sec. 101. Establishment and funding of Water Protection and
				Reinvestment Trust Fund.
					Sec. 102. CBO study on additional potential revenue
				sources.
					Sec. 103. Allocation of funds.
					Title II—State Water Pollution Control Revolving
				Funds
					Sec. 201. Amendment of Federal
				Water Pollution Control Act.
					Sec. 202. General authority for capitalization
				grants.
					Sec. 203. Capitalization grant agreements.
					Sec. 204. Water pollution control revolving loan
				funds.
					Sec. 205. High priority project grants and principal
				forgiveness.
					Title III—Additional Grant Programs
					Sec. 301. Definitions.
					Sec. 302. Technical assistance.
					Sec. 303. Workforce development grants.
					Sec. 304. Sewer overflow control grants.
					Sec. 305. Research, Development, and Technology Demonstration
				Program.
					Sec. 306. Regional water research centers.
					Sec. 307. Cost of service study.
					Sec. 308. Drug take-back grants.
					Sec. 309. Public education.
					Sec. 310. State revolving fund review process.
					Title IV—Wastewater Infrastructure Financing
					Sec. 401. Establishment of innovative financing
				program.
				
			IRevenue
			101.Establishment and
			 funding of Water Protection and Reinvestment Trust Fund
				(a)Water Protection
			 and Reinvestment Trust Fund
					(1)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to establishment of trust funds) is amended by adding at the
			 end the following new section:
						
							9512.Water
				Protection and Reinvestment Trust Fund
								(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Water Protection and Reinvestment
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to such fund as provided in this section or section 9602(b).
								(b)Transfers to
				trust fundThere are hereby
				appropriated to the Water Protection and Reinvestment Trust Fund amounts
				equivalent to the taxes received in the Treasury before January 1, 2019, under
				section 4171 (relating to taxes relating to water).
								(c)ExpendituresAmounts in the Water Protection and
				Reinvestment Trust Fund shall be available to the Administrator of the
				Environmental Protection Agency, without further appropriation, only for
				purposes of investments in clean water infrastructure in accordance with the
				Water Protection and Reinvestment Act of
				2012.
								.
					(2)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new item:
						
							
								Sec. 9512. Water Protection and Reinvestment Trust
				Fund.
							
							.
					(b)Excise taxes
			 funding Water Protection and Reinvestment Trust Fund
					(1)In
			 generalChapter 32 of such Code is amended by inserting after
			 subchapter D the following new subchapter:
						
							ETaxes Relating to
				Water
								
									Sec. 4171. Imposition of tax.
									Sec. 4172. Definitions and special rule.
								
								4171.Imposition of
				tax
									(a)Water-Based
				beverageThere is hereby
				imposed on the sale of any container of water-based beverage by the
				manufacturer, producer, or importer thereof a tax equal to 3 cents per
				container of such beverage which is 5 gallons or less. For purposes of the
				preceding sentence, the manufacturer or producer is the entity that puts the
				beverage into the container subject to the tax under such sentence.
									(b)Water disposal
				productThere is hereby
				imposed on the sale of any water disposal product by the manufacturer,
				producer, or importer thereof a tax equal to 3 percent of the price for which
				so sold.
									(c)Pharmaceutical
				taxThere is hereby imposed
				on the sale of any pharmaceutical product by the manufacturer, producer, or
				importer thereof a tax equal to 0.5 percent of the price for which so
				sold.
									(d)TerminationThe
				taxes imposed by this section shall not apply to any production, manufacture,
				or importation after December 31, 2019.
									4172.Definitions
				and special rule
									(a)Water-Based
				beverageFor purposes of this
				subchapter—
										(1)Water-based
				beverageThe term water-based beverage means any
				beverage which is—
											(A)water, or
											(B)created by mixing
				water with other liquids, flavorings, vitamins, or other ingredients where the
				resulting product is at least 50 percent water by weight.
											(2)ExceptionsThe
				term water-based beverage does not include—
											(A)any pharmaceutical
				product,
											(B)any alcoholic
				beverage, and
											(C)any product
				where—
												(i)at
				least 75 percent of the water that naturally existed in the product is
				removed,
												(ii)the resulting
				concentrated product is shipped and then the water replaced, and
												(iii)the beverage is
				then packaged for sale.
												(3)ContainerThe term container means any
				can, glass bottle, plastic bottle, aseptic container, or other sealed package
				for transportation and sale.
										(b)Water disposal
				productFor purposes of this
				subchapter—
										(1)In
				generalThe term water disposal product means any
				of the following: soaps and detergents, toiletries, toilet tissue, water
				softeners, and cooking oils.
										(2)Soaps and
				detergentsThe term soaps and detergents
				means—
											(A)soaps and other
				detergents, such as laundry detergents and dishwashing detergents,
											(B)toothpaste gels,
				and
											(C)tooth
				powders,
											as
				determined under regulations prescribed by the Secretary.(3)ToiletriesThe
				term toiletries means toilet preparations such as perfumes,
				shaving preparations, hair preparations, face creams, lotions (including
				sunscreens), and other cosmetic preparations, as determined under regulations
				prescribed by the Secretary.
										(4)Toilet
				tissueThe term toilet
				tissue means toilet tissue, as determined under regulations prescribed
				by the Secretary.
										(5)Water
				softenersThe term
				water softeners means farm, household, commercial, and
				industrial water softeners, as determined under regulations prescribed by the
				Secretary.
										(6)Cooking
				oils
											(A)In
				generalThe term cooking oils means corn oils, soy
				oils, and other vegetable oils, as determined under regulations prescribed by
				the Secretary.
											(B)ExceptionThe
				term cooking oils does not mean a product that the Secretary
				determines, by regulation, is not typically disposed of, by consumers, directly
				in wastewater.
											(c)Pharmaceutical
				productThe term pharmaceutical product
				means—
										(1)a drug (as defined
				in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)),
				and
										(2)a biological
				product (as defined in section 351 of the Public Health Service Act (42 U.S.C.
				261)).
										(d)Use treated as
				saleFor purposes of this
				subchapter, if any person manufactures, produces, or imports any item on which
				tax is imposed under this subchapter, and uses such item, then such person
				shall be liable for tax under this subchapter in the same manner as if such
				item were sold by such
				person.
									.
					(2)Conforming
			 amendmentThe table of
			 subchapters for chapter 32 of such Code is amended by inserting after the item
			 relating to subchapter D the following new item:
						
							
								Subchapter E. Taxes Relating to
				Water
							
							.
					(c)Effective
			 dates
					(1)Establishment of
			 trust fundThe amendments made by subsection (a) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Excise
			 taxThe amendments made by
			 subsection (b) shall apply to sales on or after the first calendar quarter
			 beginning after 1 year after the date of the enactment of this Act.
					102.CBO study on
			 additional potential revenue sources
				(a)StudyThe Director of the Congressional Budget
			 Office shall conduct a study that—
					(1)evaluates existing
			 studies and reports on potential sources of revenue for a clean water trust
			 fund;
					(2)analyzes and
			 compares the potential funding mechanisms and revenue sources identified by
			 these studies and reports (as well as others independently identified by the
			 Director);
					(3)identifies and
			 discusses arguments for and against potential funding mechanisms and revenue
			 sources; and
					(4)identifies
			 potential funding mechanisms and revenue sources that are, alone or in
			 combination, most likely to sufficiently support annual funding levels of at
			 least $10,000,000.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 submit to Congress a report on the results of the study.
				103.Allocation of
			 funds
				(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency shall allocate the amount of funds made
			 available to the Administrator out of the Water Protection and Reinvestment
			 Fund established by section 9512 of the Internal Revenue Code of 1986 for a
			 fiscal year among programs and activities as follows:
					(1)Clean water
			 programsOf such amount, the Administrator shall make
			 available—
						(A)68 percent for
			 making capitalization grants under section 601 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1381; relating to capitalization grants for State water
			 pollution control revolving funds);
						(B)3 percent for
			 making grants under section 106 of such Act (33 U.S.C. 1256; relating to grants
			 for pollution control programs);
						(C)5 percent for
			 making grants under section 319 of such Act (33 U.S.C. 1329; relating to
			 nonpoint source management programs); and
						(D)2 percent for making grants under section
			 104(b)(8) of such Act (as added by section 302 of this Act; relating to
			 technical assistance to rural and small municipalities and tribal
			 governments).
						(2)Additional grant
			 programsOf such total amount, the Administrator shall make
			 available—
						(A)0.25 percent for
			 making grants under section 109 of the Federal Water Pollution Control Act (33
			 U.S.C. 1259) in accordance with section 303(a) (relating to training grants and
			 contracts);
						(B)0.25 percent for
			 awarding scholarships under section 111 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1261) in accordance with section 303(c) (relating to
			 scholarships for the studies on the operation and maintenance of treatment
			 works);
						(C)7 percent for
			 making grants under section 221 of the Federal Water Pollution Control Act (33
			 U.S.C. 1301; relating to sewer overflow control grants);
						(D)4 percent for
			 carrying out sections 305, 306, and 307 (relating to the national water
			 infrastructure research, development, and demonstration program, regional water
			 research centers, and a cost of service study); and
						(E)0.5 percent for
			 making grants under section 308(a) (relating to drug take back grants).
						(3)Innovative
			 financing programOf such total amount, the Administrator shall
			 make available 10 percent for carrying out section 401.
					(b)Treatment of
			 fundsThe funds made
			 available for a program or activity under this section shall be in addition to
			 any funds made available for the program or activity under any other provision
			 of law.
				IIState Water
			 Pollution Control Revolving Funds
			201.Amendment of
			 Federal Water Pollution Control
			 ActExcept as
			 otherwise expressly provided, whenever in this title an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.).
			202.General
			 authority for capitalization grantsSection 601(a) (33 U.S.C. 1381(a)) is
			 amended by striking for providing assistance and all that
			 follows through the period at the end and inserting the following: to
			 accomplish the objectives, goals, and policies of this Act by providing
			 assistance for projects and activities identified in section
			 603(c)..
			203.Capitalization
			 grant agreements
				(a)Specific
			 requirementsSection 602(b)
			 (33 U.S.C. 1382(b)) is amended—
					(1)by striking “and”
			 at the end of paragraph (9);
					(2)by striking the
			 period at the end of paragraph (10) and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(11)the State will require that each contract
				and subcontract for program management, construction management, planning
				studies, feasibility studies, architectural services, preliminary engineering,
				design, engineering, surveying, mapping, and related services entered into
				using amounts from the fund will be awarded in the same way that a contract for
				architectural and engineering services is awarded under chapter 11 of title 40,
				United States Code, except that such an award shall not be construed as
				conferring a proprietary interest upon the United States;
							(12)the State will not provide financial
				assistance using amounts from the fund for any project that will provide
				substantial direct benefits to new communities, lots, or subdivisions, other
				than a project to construct an advanced decentralized wastewater system;
							(13)the requirements of section 513 will apply
				to the construction of treatment works carried out in whole or in part with
				assistance made available by a State water pollution control revolving fund as
				authorized under this title, or with assistance made available under section
				205(m), or both, in the same manner as treatment works for which grants are
				made under this Act; and
							(14)the State will
				allocate funds for high priority projects in accordance with section
				607.
							.
					(b)Advanced
			 decentralized wastewater system definedSection 502 is amended by
			 adding at the end the following:
					
						(26)Advanced
				decentralized wastewater systemThe term advanced decentralized
				wastewater system means a system for treating domestic sewage that is
				located at or near a site at which the sewage is generated, provides more
				effective treatment than a conventional septic system, and includes a plan and
				funding mechanism for long-term
				maintenance.
						.
				204.Water pollution
			 control revolving loan funds
				(a)Projects and
			 activities eligible for assistanceSection 603(c) (33 U.S.C.
			 1383(c)) is amended to read as follows:
					
						(c)Projects and
				Activities Eligible for AssistanceThe amounts of funds available
				to each State water pollution control revolving fund shall be used only for
				providing financial assistance—
							(1)to any
				municipality or intermunicipal, interstate, or State agency for construction of
				publicly owned treatment works to address the needs of existing
				communities;
							(2)for implementation of measures to increase
				the security of publicly owned treatment works, including vulnerability
				assessment updates and safer alternatives for treatment chemicals;
							(3)for implementation
				of a nonpoint management program established under section 319;
							(4)for development
				and implementation of a conservation and management plan for an estuary under
				section 320;
							(5)for implementation of measures to manage,
				reduce, treat, capture, or reuse municipal storm water, agricultural storm
				water, and return flows from irrigated agriculture;
							(6)for repair or
				replacement of decentralized wastewater treatment systems that treat domestic
				sewage;
							(7)to any
				municipality or intermunicipal, interstate, or State agency for implementation
				of measures to reduce the demand for publicly owned treatment works capacity
				through water conservation, efficiency, or reuse;
							(8)for implementation of measures to integrate
				water resource management planning and implementation;
							(9)to any
				municipality or intermunicipal, interstate, or State agency for measures to
				reduce the energy consumption needs for publicly owned treatment works,
				including the implementation of energy efficient or renewable generation
				technologies;
							(10)for projects to correct failing residential
				septic systems or cesspools; and
							(11)for implementation of technologies,
				management programs, or other measures—
								(A)to improve
				monitoring for and to alert the owner or operator of a publicly owned treatment
				works of the occurrence of a spill, overflow, or other discharge or release;
				and
								(B)to provide for
				public notification of a spill, overflow, or other discharge or release of
				pollution into waters of the United States or from point sources into areas in
				which there is a potential risk of public
				exposure.
								.
				(b)Extended
			 repayment periodSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is
			 amended—
					(1)in subparagraph
			 (A) by striking 20 years and inserting the lesser of 30
			 years or the design life of the project to be financed with the proceeds of the
			 loan; and
					(2)in subparagraph
			 (B) by striking not later than 20 years after project completion
			 and inserting upon the expiration of the term of the
			 loan.
					(c)Fiscal
			 sustainability planSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is
			 further amended—
					(1)by striking
			 and at the end of subparagraph (C);
					(2)by inserting
			 and at the end of subparagraph (D); and
					(3)by adding at the
			 end the following:
						
							(E)for any portion of
				a treatment works proposed for repair, replacement, or expansion, and eligible
				for assistance under section 603(c)(1), the recipient of such assistance will
				develop and implement a fiscal sustainability plan that includes—
								(i)an
				inventory of critical assets that are a part of that portion of the treatment
				works;
								(ii)an evaluation of
				the condition and performance of inventoried assets or asset groupings;
								(iii)a plan for
				maintaining, repairing, and, as necessary, replacing that portion of the
				treatment works and a plan for funding such activities; and
								(iv)a
				certification that the recipient has evaluated and will be implementing water
				and energy conservation efforts as part of the
				plan;
								.
					(d)Expenses of
			 administering State fundsSection 603(d)(7) (33 U.S.C.
			 1383(d)(7)) is amended by inserting before the period at the end the following:
			 or $400,000 per year, or 1/5 percent per year of
			 the current valuation of the fund, whichever amount is greatest, plus the
			 amount of any fees collected by the State for such purpose regardless of the
			 source.
				(e)Additional
			 SubsidizationSection 603 (33 U.S.C. 1383) is amended by adding
			 at the end the following:
					
						(i)Additional
				Subsidization
							(1)In
				generalIn any case in which a State provides assistance to a
				municipality or intermunicipal, interstate, or State agency under subsection
				(d), the State may provide additional subsidization, including forgiveness of
				principal and negative interest loans—
								(A)to benefit a
				municipality that—
									(i)meets the State’s
				affordability criteria established under paragraph (2); or
									(ii)does not meet the
				State’s affordability criteria if the recipient—
										(I)seeks additional
				subsidization to benefit individual ratepayers in the residential user rate
				class;
										(II)demonstrates to
				the State that such ratepayers will experience a significant hardship from the
				increase in rates necessary to finance the project or activity for which
				assistance is sought; and
										(III)ensures, as part
				of an assistance agreement between the State and the recipient, that the
				additional subsidization provided under this paragraph is directed through a
				user charge rate system (or other appropriate method) to such ratepayers;
				or
										(B)to implement an innovative or alternative
				process, material, technique, or technology (including low-impact technologies,
				nonstructural protection of surface waters, a new or improved method of waste
				treatment, and nutrient pollutant trading) that may result in greater
				environmental benefits, or equivalent environmental benefits at reduced cost,
				when compared to a standard process, material, technique, or technology.
								(2)Affordability
				criteria
								(A)EstablishmentOn
				or before September 30, 2013, and after providing notice and an opportunity for
				public comment, a State shall establish affordability criteria to assist in
				identifying municipalities that would experience a significant hardship raising
				the revenue necessary to finance a project or activity eligible for assistance
				under section 603(c)(1) if additional subsidization is not provided. Such
				criteria shall be based on income data, population trends, and other data
				determined relevant by the State.
								(B)Existing
				criteriaIf a State has previously established, after providing
				notice and an opportunity for public comment, affordability criteria that meet
				the requirements of subparagraph (A), the State may use the criteria for the
				purposes of this subsection. For purposes of this Act, any such criteria shall
				be treated as affordability criteria established under this paragraph.
								(3)PriorityA
				State may give priority to a recipient for a project or activity eligible for
				funding under section 603(c)(1) if the recipient meets the State’s
				affordability criteria.
							(4)LimitationThe
				total amount of additional subsidization provided under this subsection by a
				State may not exceed 30 percent of the total amount of capitalization grants
				(less the amounts required to be allocated in accordance with section 607)
				received by the State under this title in fiscal years beginning after
				September 30,
				2012.
							.
				(f)PrioritizationSection 603(g) (33 U.S.C. 1383(g)) is
			 amended to read as follows:
					
						(g)Priority system
				requirement
							(1)DefinitionsIn
				this subsection, the following definitions apply:
								(A)RestructuringThe
				term restructuring means—
									(i)the consolidation
				of management functions or ownership with another facility; or
									(ii)the formation of
				cooperative partnerships.
									(B)Traditional
				wastewater approachThe term traditional wastewater
				approach means a managed system used to collect and treat wastewater
				from an entire service area consisting of—
									(i)collection
				sewers;
									(ii)a
				centralized treatment plant using biological, physical, or chemical treatment
				processes; and
									(iii)a direct point
				source discharge to surface water.
									(2)Priority
				systemIn providing financial
				assistance from the water pollution control revolving fund of the State, the
				State shall establish a priority system that—
								(A)takes into
				consideration appropriate chemical, physical, and biological data relating to
				water quality that the State considers reasonably available and of sufficient
				quality;
								(B)ensures that
				projects undertaken with assistance under this title are designed to achieve,
				as determined by the State, the optimum water quality management, consistent
				with the public health and water quality goals and requirements of this
				Act;
								(C)provides for
				public notice and opportunity to comment on the establishment of the priority
				system and the summary under subparagraph (D); and
								(D)provides for the
				publication, not less than biennially in summary form, of a description of
				projects in the State that are eligible for assistance under this title that
				indicates—
									(i)the priority
				assigned to each project under the priority system of the State; and
									(ii)the funding
				schedule for each project, to the extent the information is available.
									(3)Weight given to
				applicationsAfter
				determining project priorities under paragraph (2), a State shall give greater
				weight to an application for assistance if the application contains such
				information as the State determines to be necessary and includes—
								(A)approaches other
				than a traditional wastewater approach that treat or minimize sewage or urban
				storm water discharges using—
									(i)decentralized or
				distributed storm water controls;
									(ii)decentralized
				wastewater treatment;
									(iii)low-impact
				development technologies and nonstructural approaches;
									(iv)stream
				buffers;
									(v)wetland
				restoration and enhancement;
									(vi)actions to
				minimize the quantity of and direct connections to impervious surfaces;
									(vii)soil and
				vegetation, or other permeable materials; or
									(viii)actions that
				increase efficient water use, water conservation, or water reuse;
									(B)a demonstration of
				consistency with State, regional, and municipal watershed plans, water
				conservation and efficiency plans, or integrated water resource management
				plans;
								(C)a proposal by the
				applicant demonstrating flexibility through alternative means to carry out
				responsibilities under Federal regulations, which may include watershed
				permitting and other innovative management approaches, while achieving results
				that the Administrator determines are measurably superior when compared to
				regulatory standards; or
								(D)a proposal by the
				applicant providing for the implementation of effective utility management
				principles, as identified in the 2007 Agreement between the Environmental
				Protection Agency and major water and wastewater
				associations.
								.
				205.High priority
			 project grants and principal forgiveness
				(a)In
			 generalTitle VI (33 U.S.C.
			 1381 et seq.) is amended—
					(1)by redesignating
			 section 607 as section 608; and
					(2)by inserting after
			 section 606 the following:
						
							607.High priority
				project grants and principal forgiveness
								(a)In
				generalA State shall
				allocate from a State water pollution control fund for providing assistance for
				high priority projects in accordance with the requirements of this
				section—
									(1)50 percent of the
				total amount of capitalization grants received by the State in a fiscal year
				under section 601 that is attributable to funds appropriated out of the Water
				Protection and Reinvestment Trust Fund; and
									(2)50 percent of the
				State contributions made under section 602(b)(2) in connection with that total
				amount.
									(b)Authority To
				make grants and forgive principalNotwithstanding the requirements of section
				603(d), assistance provided by a State for high priority projects under
				subsection (a) shall be in the form of a grant or a loan under which the State
				forgives repayment of 100 percent of the principal amount of the loan.
								(c)Identification
				of high priority projects
									(1)In
				generalA State shall provide
				assistance under this section in a manner that is consistent with the priority
				lists established under sections 216 and 603.
									(2)PriorityIn
				providing assistance under this section, a State shall give greater weight to
				projects that address the most serious water pollution problems and—
										(A)benefit
				communities with the greatest need (determined on the basis of affordability
				criteria to be established by the State);
										(B)incorporate
				nonstructural or decentralized treatment practices; or
										(C)incorporate
				measures to reduce the energy consumption needs for publicly owned treatment
				works, including the implementation of energy efficient or renewable generation
				technologies.
										(d)Matching
				fundsThe amount of a grant
				or loan for a project under this section shall be 50 percent of the project
				cost. The remaining project cost shall be provided by the grant recipient from
				sources other than capitalization grants under section 601.
								(e)ApplicabilitySubsection
				(a) shall apply with respect to each fiscal year beginning after the date of
				enactment of this
				section.
								.
					(b)Eligibility of
			 Indian tribesSection 518(e) (33 U.S.C. 1377(e)) is amended by
			 striking and 406 and inserting 406, and
			 607.
				IIIAdditional Grant
			 Programs
			301.DefinitionsIn this title, the following definitions
			 apply:
				(1)AcademyThe
			 term Academy means the National Academy of Sciences.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(3)Treatment
			 worksThe term treatment works has the meaning given
			 that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C.
			 1292).
				(4)Water Protection
			 and Reinvestment Trust FundThe term Water Protection and
			 Reinvestment Trust Fund means the trust fund established by section
			 9512 of the Internal Revenue Code of 1986, as added by section 101(a) of this
			 Act.
				302.Technical
			 assistanceSection 104(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1254(b)) is amended—
				(1)by striking
			 and at the end of paragraph (6);
				(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(8)make grants to
				nonprofit organizations—
							(A)to provide technical assistance to rural
				and small municipalities and tribal governments for the purpose of assisting,
				in consultation with the State in which the assistance is provided, such
				municipalities and tribal governments in the planning, developing, and
				acquisition of financing for eligible projects described in section
				603(c);
							(B)to provide
				technical assistance and training for rural, small, and tribal publicly owned
				treatment works and decentralized wastewater treatment systems to enable such
				treatment works and systems to protect water quality and achieve and maintain
				compliance with the requirements of this Act; and
							(C)to disseminate
				information to rural, small, and tribal municipalities and municipalities that
				meet the affordability criteria established under section 603(i)(2) by the
				State in which the municipality is located with respect to planning, design,
				construction, and operation of publicly owned treatment works and decentralized
				wastewater treatment
				systems.
							.
				303.Workforce
			 development grants
				(a)Training grants
			 and contracts
					(1)FundingThe Administrator may make grants under
			 section 109 of the Federal Water Pollution Control Act (33 U.S.C. 1259), using
			 funds appropriated out of the Water Protection and Reinvestment Trust Fund that
			 are allocated for that purpose under section 103, to ensure that an adequate
			 supply of certified wastewater treatment operators exists.
					(2)AmendmentsSection 109 of such Act (33 U.S.C. 1259) is
			 amended—
						(A)in the first
			 sentence of subsection (a)—
							(i)by striking operation, and
			 inserting operation, construction,;
							(ii)by striking and other
			 facilities and inserting other facilities (including stormwater
			 treatment facilities); and
							(iii)by
			 inserting , and nonstructural treatment options after
			 water quality control;
							(B)in subsection
			 (b)(1) by striking construction and inserting
			 construction, expansion, or modernization; and
						(C)in subsection (b)
			 by striking paragraphs (3) and (4) and inserting the following:
							
								(3)Facilities for which grants are awarded
				under this section before, on, or after the date of enactment of this section
				are eligible for additional funding for modernization and upgrades through
				grants under this
				section.
								.
						(b)Application for
			 training grant or contract; allocation of grants or contractsSection 110(2) of such Act (33 U.S.C.
			 1260(2)) is amended by striking United States and inserting
			 States.
				(c)Award of
			 scholarships
					(1)FundingThe Administrator may award scholarships
			 under section 111 of the Federal Water Pollution Control Act (33 U.S.C. 1261),
			 using funds appropriated out of the Water Protection and Reinvestment Trust
			 Fund that are allocated for that purpose under section 103, for undergraduate
			 and graduate study by persons who plan to enter an occupation involving the
			 operation and maintenance of treatment works.
					(2)AmendmentsSection
			 111 of such Act (33 U.S.C. 1261) is amended—
						(A)in paragraph
			 (1)—
							(i)by striking undergraduate
			 and inserting undergraduate and graduate;
							(ii)by striking operation and
			 inserting construction, operation,; and
							(iii)by
			 striking but not to exceed four academic years;
							(B)in paragraph
			 (2)—
							(i)by striking use of
			 individuals and inserting use by individuals;
							(ii)by striking United States
			 inserting States; and
							(iii)by striking secondary and
			 inserting secondary and post-secondary; and
							(C)in paragraph (3)(D) by striking
			 operation each place it appears and inserting design,
			 operation,.
						304.Sewer overflow
			 control grants
				(a)In
			 generalThe Administrator may
			 make grants under section 221 of the Federal Water Pollution Control Act (33
			 U.S.C. 1301) using funds appropriated out of the Water Protection and
			 Reinvestment Trust Fund that are allocated for that purpose under section
			 103.
				(b)PrioritizationSection
			 221(b) of the Federal Water Pollution Control Act (33 U.S.C. 1301(b)) is
			 amended—
					(1)by striking
			 or at the end of paragraph (3);
					(2)by striking the
			 period at the end of paragraph (4) and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(5)is applying for a grant for a project that
				involves the use of—
								(A)nonstructural,
				low-impact development;
								(B)water
				conservation, efficiency, or reuse; or
								(C)other
				decentralized stormwater or wastewater approaches to minimize flows into sewer
				systems.
								.
					(c)Conforming
			 amendmentsSection 221(a) of such Act (33 U.S.C. 1301(a)) is
			 amended—
					(1)by striking
			 In any and all that follows through (1) the and
			 inserting The;
					(2)by striking
			 overflows; and all that follows through (2) subject
			 to and inserting overflows. Subject to; and
					(3)by striking
			 paragraph (1) and inserting the preceding
			 sentence.
					305.Research,
			 Development, and Technology Demonstration Program
				(a)In
			 generalNot later than one
			 year after the date of enactment of this Act, the Administrator shall establish
			 a national water infrastructure research, development, and demonstration
			 program to develop, demonstrate, and transfer innovative or improved
			 technologies and methods for the treatment, control, transport, and reuse of
			 wastewater. These technologies and methods may include—
					(1)reducing energy consumption in wastewater
			 infrastructure;
					(2)recovering energy
			 and nutrient resources from wastewater;
					(3)reducing water consumption and returning
			 water for ecosystem use;
					(4)on-site technologies to generate renewable
			 energy at a publicly owned treatment works or other municipal wastewater
			 facility;
					(5)measures to
			 control, manage, reduce, treat, infiltrate, or reuse municipal
			 stormwater;
					(6)decentralized or
			 distributed stormwater and wastewater controls and treatment;
					(7)low impact development technologies and
			 nonstructural approaches to treat wastewater and stormwater;
					(8)reducing the costs of compliance with the
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), while retaining
			 or enhancing environmental benefits;
					(9)improving control
			 and treatment of stormwater and nonpoint sources of pollution;
					(10)mitigating and
			 adapting to climate change;
					(11)dual systems that re-use stormwater and
			 wastewater for non-potable water resource needs;
					(12)development of a new generation of water
			 monitoring reporting and notification techniques; and
					(13)controlling,
			 limiting, treating, or preventing pharmaceutical and personal care products
			 from being in or entering waters of the United States.
					(b)ConsultationIn administering the program under this
			 section, the Administrator shall annually hold a national meeting to bring
			 together major stakeholders, including representatives from the
			 following:
					(1)The public.
					(2)States, local
			 governments, and organizations representing States or local governments.
					(3)The National Science Foundation, the
			 National Academy of Science, the National Academy of Engineering, the Army
			 Corps of Engineers, the National Oceanic and Atmospheric Administration, the
			 Department of Agriculture, the United States Geological Survey, the White House
			 Office of Science and Technology Policy, the Department of Energy, and the
			 Council on Environmental Quality.
					(4)Universities,
			 colleges, and other institutions of higher education.
					(5)Other public nonprofit entities with
			 expertise in research and development of technologies for the treatment,
			 control, transport, and re-use of stormwater and wastewater.
					(c)Cooperative
			 agreements or grantsIn
			 carrying out the program under this section, the Administrator may enter into
			 cooperative agreements or make grants or, both, to develop improved
			 technologies and methods under subsection (a) with or to nonprofit and
			 governmental entities having demonstrated expertise in research and development
			 of the treatment, control, transport, and re-use of stormwater and wastewater,
			 including the following entities:
					(1)The Water
			 Environment Research Foundation.
					(2)Public nonprofit
			 entities, including those whose members or subscribers include stormwater and
			 wastewater utilities and local governments.
					(3)Universities,
			 colleges, and other institutions of higher education.
					(4)Local governments,
			 including publicly owned treatment works.
					(5)The National
			 Science Foundation.
					(6)The National
			 Institutes for Water Resources.
					(d)Demonstration
			 projectsThe Administrator is
			 authorized to enter into cooperative agreements with entities described in
			 subsection (c) and for-profit entities to demonstrate the viability and
			 effectiveness of a new technology for the treatment, control, transport, and
			 re-use of stormwater or wastewater.
				(e)SelectionIn entering into cooperative agreements and
			 making grants under subsection (c), the Administrator shall give priority to
			 cooperative agreements and grants that—
					(1)create multiple
			 environmental, social, and economic benefits for communities; and
					(2)consider—
						(A)a variety of water resource opportunities
			 and needs;
						(B)unique and diverse
			 geology and geography;
						(C)the ability to
			 provide the greatest technological diversity using limited financial resources;
			 and
						(D)the commitment of
			 each community or regional area to find and fund appropriate alternative
			 technologies to resolve their water infrastructure needs.
						(f)Federal
			 shareThe Federal share of
			 the costs for which a grant is made under this section shall be 65 percent,
			 except that the Administrator may increase such Federal share based on the
			 purpose for which the grant is made and the type of grant recipient.
				(g)FundingThe Administrator shall carry out this
			 section using funds appropriated out of the Water Protection and Reinvestment
			 Trust Fund that are allocated for that purpose under section 103.
				(h)Report to
			 CongressThe Administrator
			 shall prepare and submit a biennial report to Congress on the results of
			 technology research, development, and full-scale demonstrations performed under
			 this section and recommendations for encouraging the use of such technologies
			 by stormwater and wastewater utilities.
				306.Regional water
			 research centers
				(a)Regional
			 centers
					(1)GrantsThe
			 Administrator, in collaboration with the Director of the National Science
			 Foundation, shall make grants to nonprofit institutions of higher learning to
			 establish and operate one university water research center in each of such 21
			 hydro-regions as the Administrator, in consultation with the United States
			 Geological Survey, may establish. The Administrator, in consultation with the
			 United States Geological Survey, may adjust the boundaries of such regions to
			 assure that none of the conterminous regions are either larger or smaller than
			 another by more than two fold.
					(2)Designation of
			 National Water Research CenterThe Administrator, in
			 collaboration with the Director, shall designate one of the 21 university water
			 research centers as the National Water Research Center.
					(3)Mission
						(A)In
			 generalThe mission of the centers shall be to conduct and
			 coordinate strategic research, education, and outreach for sustainable
			 management of water resources in every hydro-climatic region of the United
			 States.
						(B)National Water
			 Research CenterIn addition to its mission under subparagraph
			 (A), the mission of the National Water Research Center shall be to gather,
			 archive, and publish data from the regional centers and to integrate the
			 regional findings into a national research strategy.
						(4)DefinitionFor
			 purposes of this section, the term nonprofit institution of higher
			 learning includes a consortium of nonprofit institutions of higher
			 learning.
					(b)Selection of
			 grant recipients
					(1)ApplicationsIn
			 order to be eligible to receive a grant under this section, a nonprofit
			 institution of higher learning shall submit to the Administrator an application
			 that is in such form and contains such information as the Administrator may
			 require.
					(2)Selection
			 criteriaExcept as otherwise provided by this section, the
			 Administrator, in collaboration with the Director, shall select each recipient
			 of a grant under this section through a competitive process on the basis of the
			 following:
						(A)The location of
			 the center within the region to be served.
						(B)The demonstrated
			 research and extension resources available to the recipient to carry out the
			 objectives of this section.
						(C)The capability of
			 the recipient to provide leadership in making national and regional
			 contributions to the solution of immediate and long-range water supply, water
			 infrastructure, and water quality problems.
						(D)The recipient’s
			 establishment of a water program encompassing several areas of water
			 research.
						(E)The recipient’s
			 demonstrated commitment of at least $400,000 each year in regularly budgeted
			 institutional amounts to support ongoing research in water and education
			 programs through a statewide or region-wide continuing education
			 program.
						(F)The recipient’s
			 demonstrated ability to disseminate results of water research and education
			 programs through a statewide or region-wide continuing education
			 program.
						(G)The strategic plan
			 the recipient proposes to implement in order to carry out the purposes for
			 which the grant will be made.
						(H)The recipient’s
			 demonstration that it has a well-established, nationally recognized program in
			 water research and education, as evidenced by—
							(i)not
			 less than 10 graduate degrees awarded in professional fields closely related to
			 water each year for each of the 5 calendar years preceding the date of the
			 submission of the application for the grant; and
							(ii)not
			 less than 10 tenured or tenure-track faculty members who specialize on a
			 full-time basis in professional fields closely related to water who, as a
			 group, have published a total or at least 50 journal publications on water
			 research during the preceding 5 calendar years.
							(c)ObjectivesExcept
			 for a grant for the establishment and operation of the National Water Research
			 Center, a grant made under this section may only be used to establish and
			 operate a university water research center in accordance with this section,
			 including the conduct of the following activities and programs:
					(1)ResearchBasic
			 and applied research, the products of which are judged by peers or other
			 experts in the field of water to advanced the body of knowledge in water
			 availability and use, water quality, water infrastructure sustainability, and
			 water institutions.
					(2)EducationAn
			 education program relating to water that includes multidisciplinary course work
			 and participation in research.
					(3)Technology
			 TransferAn ongoing program of technology transfer that makes
			 water research results available to potential users, including policymakers, in
			 a form that can be implemented, utilized, or otherwise applied.
					(d)Continuing
			 grants
					(1)Period of
			 grantsAfter selecting a nonprofit institution of higher learning
			 as a grant recipient on the basis of a competition conducted under this
			 section, the Administrator, in collaboration with the Director, shall make a
			 grant to the selected grant recipient to establish and operate a regional
			 university water center under this section in each of the first 5 fiscal years
			 beginning after the date of the competition.
					(2)Grant
			 agreementIn order to be eligible to receive a grant under this
			 section, a recipient shall enter into an agreement with the Administrator to
			 ensure that the recipient will maintain total expenditures from all other
			 sources to establish and operate a university water research center (including
			 the conduct of activities and programs the center is authorized to carry out
			 under subsection (c) and subsections (a)(3)(B) and (f) in the case of the
			 National Water Research Center) at least equal to the average level of such
			 expenditures in its 2 fiscal years before the award of the grant under this
			 section.
					(3)Competition
			 deadlineNot later than the last day of the one-year period
			 following the date of enactment of this Act and March 31st of each 5th year
			 thereafter, the Administrator, in collaboration with the Director, shall
			 complete a competition among nonprofit institutions of higher learning for
			 grants to establish and operate the 21 regional university water centers
			 referred to in subsection (a).
					(4)Amount of
			 GrantsThe Administrator shall make a grant to a nonprofit
			 institution of higher learning selected under this section to be a grant
			 recipient for the establishment and operation of a regional university water
			 center (including the conduct of activities and programs described in
			 subsection (c)) of at least $2,000,000 for each fiscal year but no more than
			 $4,000,000; except that a grant for establishment and operation of the National
			 Water Research Center (including the conduct of the activities described in
			 subsections (a)(3)(B), (c), and (f)) shall be at least $6,000,000 for each
			 fiscal year but no more than $12,000,000.
					(e)Federal
			 shareThe Federal share of the costs of establishment and
			 operation of a center under this section (including the conduct of the
			 activities and programs the center is authorized to carry out under subsection
			 (c) and subsections (a)(3)(B) and (f) in the case of the National Water
			 Research Center) through a grant made under this section shall be 50 percent in
			 the case of a regional university water center and 85 percent in the case of
			 the National Water Research Center.
				(f)Program
			 coordination
					(1)CoordinationThe
			 Administrator, working through the National Water Research Center,
			 shall—
						(A)support a network
			 of university water centers to coordinate and facilitate information technology
			 development and implementation across the centers;
						(B)coordinate
			 research, education, training, and technology transfer activities that grant
			 recipients are authorized to carry out under this section;
						(C)synthesize
			 research conducted under this section;
						(D)disseminate the
			 results of the research; and
						(E)establish and
			 operate a clearinghouse to disseminate the results of the research.
						(2)Annual review
			 and evaluationAt least annually, the Administrator shall review
			 and evaluate the activities and programs that grant recipients carry out
			 through the use of grants made to such recipients under this section.
					(3)Funding
			 limitationThe Administrator may not use more than one percent of
			 the amounts made available to carry out this section for a fiscal year to carry
			 out management and oversight of the centers established through grants made
			 under this section.
					(g)FundingThe Administrator shall carry out this
			 section using funds appropriated out of the Water Protection and Reinvestment
			 Trust Fund that are allocated for that purpose under section 103.
				(h)Limitation on
			 availability of fundsFunds made available to carry out this
			 section shall remain available for obligation by the Administrator for a period
			 of 2 years after the last day of the fiscal year for which the funds are
			 authorized.
				307.Cost of service
			 study
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Administrator shall enter an arrangement with the Academy under
			 which the Academy shall complete and provide to the Administrator the results
			 of a study of the means by which public water systems selected by the Academy
			 in accordance with subsection (c) meet the costs associated with operations,
			 maintenance, capital replacement, and regulatory requirements. In addition, the
			 study shall be conducted for the purposes set forth in subsection (b).
				(b)Required
			 elements
					(1)AffordabilityThe
			 purposes of the study shall be, at a minimum, to—
						(A)determine whether
			 the rates at public treatment works for communities included in the study are
			 using a full-cost pricing model;
						(B)identify, if a
			 full-cost pricing model is not being used, any incentive rate systems that have
			 been successful in significantly reducing—
							(i)the
			 volume of wastewater flows;
							(ii)the
			 volume of stormwater runoff; or
							(iii)the quantity of
			 pollution generated by stormwater;
							(C)identify a set of
			 best industry practices that public treatment works may use in establishing a
			 rate structure that—
							(i)adequately
			 addresses the true cost of services provided to consumers by public treatment
			 works, including infrastructure replacement;
							(ii)encourages water
			 conservation; and
							(iii)takes into
			 consideration the needs of disadvantaged individuals and communities, as
			 identified by the Administrator;
							(D)identify existing
			 standards for affordability and the manner in which those standards are
			 determined and defined;
						(E)determine the
			 manner in which affordability varies with respect to communities of different
			 sizes and in different regions; and
						(F)determine the
			 extent to which affordability affects the decision of a community to increase
			 public treatment works rates (including the decision relating to the percentage
			 by which those rates should be increased).
						(2)Disadvantaged
			 communitiesIn addition, the purposes of the study shall be, at a
			 minimum, to—
						(A)survey a
			 cross-section of States representing different sizes, demographics, and
			 geographical regions;
						(B)review other means
			 of identifying the meaning of the term disadvantaged, as that term
			 applies to communities;
						(C)determine which
			 factors and characteristics are required for a community to be considered
			 disadvantaged; and
						(D)evaluate the
			 degree to which factors such as a reduction in the tax base over a period of
			 time, a reduction in population, the loss of an industrial base, and the
			 existence of areas of concentrated poverty are taken into account in
			 determining whether a community is a disadvantaged community.
						(c)Selection of
			 communitiesThe Academy shall select the public water systems and
			 treatment works for the study under subsection (a) from a cross-section of
			 communities representing various populations, income levels, demographics, and
			 geographical regions.
				(d)FundingThe Administrator shall carry out this
			 section using funds appropriated out of the Water Protection and Reinvestment
			 Trust Fund that are allocated for that purpose under section 103.
				308.Drug take-back
			 grants
				(a)In
			 generalNot later than one
			 year after the date of enactment of this Act, the Administrator shall establish
			 a competitive grant program to make grants to local and State organizations,
			 tribes, nonprofit entities, and other government entities to reduce discharges
			 of harmful pollutants into navigable waters through the implementation of
			 programs—
					(1)to take back
			 prescription and over-the-counter drugs from the public; and
					(2)to dispose of the
			 drugs in an environmentally sound manner.
					(b)DefinitionsIn
			 this section, the following definitions apply:
					(1)DrugThe
			 term drug—
						(A)has the meaning
			 given to such term in section 201 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321); and
						(B)includes a
			 biological product, as defined in section 351 of the Public Health Service Act
			 (42 U.S.C. 262).
						(2)Over-the-counterThe
			 term over-the-counter, with respect to a drug, means not subject
			 to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 353(b)(1)).
					(3)PrescriptionThe term prescription, with
			 respect to a drug, means subject to section 503(b)(1) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
					(c)FundingThe Administrator shall carry out this
			 section using funds appropriated out of the Water Protection and Reinvestment
			 Trust Fund that are allocated for that purpose under section 103.
				309.Public
			 educationThe Secretary of the
			 Treasury shall work with interested stakeholders to establish a program to
			 assist entities subject to the revenue provisions in subchapter E of chapter 32
			 of the Internal Revenue Code of 1986 (as added by this Act) in informing the
			 public about the clean water benefits associated with their contributions to
			 the Water Protection and Reinvestment Trust Fund.
			310.State revolving
			 fund review processAs soon as
			 practicable after the date of enactment of this Act, the Administrator
			 shall—
				(1)consult with
			 States, utilities, nonprofit organizations, and other Federal agencies
			 providing financial assistance to identify ways to expedite and improve the
			 application and review process for the provision of assistance from the State
			 water pollution control revolving funds established under title VI of the
			 Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.);
				(2)consider the needs of treatment works in
			 carrying out such Acts and this Act;
				(3)take such
			 administrative action as is necessary to expedite and improve the process as
			 the Administrator has authority to take under existing law;
				(4)collect
			 information relating to innovative approaches taken by any State to simplify
			 the application process of the State and provide the information to each State;
			 and
				(5)submit to Congress
			 a report that, based on the information identified under paragraph (1),
			 contains recommendations for legislation to facilitate further streamlining and
			 improvement of the process described in paragraph (1).
				IVWastewater
			 Infrastructure Financing
			401.Establishment
			 of innovative financing program
				(a)In
			 generalThe Secretary of the
			 Treasury shall carry out an innovative financing program to make financial
			 assistance available for projects eligible under section 603(c) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1383(c)). The Secretary shall model the
			 program after the Transportation Infrastructure Finance and Innovation Act of
			 1998 (TIFIA) program established in chapter 6 of title 23, United States
			 Code.
				(b)FundingThe Secretary shall carry out this section
			 using funds appropriated out of the Water Protection and Reinvestment Trust
			 Fund that are allocated for that purpose under section 103.
				
